Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election without traverse of Group I (claims 1, 5-6, 12-20, 23-26, 29-30, 34, 141, and 142) in the reply filed on 10/3/22 is acknowledged.
2.	Non-elected claims 45 (Group II) & 58 (Group III) have been canceled.
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 11/16/2017 and 11/22/2017, is acknowledged.  
4.					Drawings
The drawings filed on 5/13/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites – “The method of claim 14, wherein the genetic element is a Growth Inhibitory (GIN) sequence such as GIN11.”
	The use of the expression “such as” (claim 15), attempts to give both broad and narrow meaning to the scope of the above claim. The claim is unclear.
7.				Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 12-20, 23-26, 29-30, 34, 141, and 142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 5-6, 12-20, 23-26, 29-30, 34, 141, and 142 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claimed invention is directed to “A method for identifying a molecule that disrupts an interaction between a first test protein and a second test protein in a host cell, the method comprising: expressing in the host cell a first fusion protein comprising the first test protein and a first DNA-binding moiety; expressing in the host cell a second fusion protein comprising the second test protein and a gene activating moiety; expressing in the host cell a third fusion protein comprising a third test protein and a second DNA-binding moiety, wherein the second DNA-binding moiety is different from the first DNA-binding moiety; and delivering a molecule from a library to the host cell, wherein a sequence of a gene for expressing a death agent is disposed within the host cell and operably linked to a promoter DNA sequence specific for the first DNA-binding moiety, wherein a positive selection reporter is disposed within the host cell and operably linked to a promoter DNA sequence specific for the second DNA binding moiety, and wherein, in an absence of the molecule, an interaction between the first test protein and the second test protein causes the gene activating moiety to activate expression of the death agent, while an interaction between the second test protein and the third test protein causes the gene activating moiety to activate expression of the positive selection reporter” (claim 1).
The claims are described by functional limitations only (see for example claim 1) and are devoid of a reference structure for the claimed “host cell a first fusion protein comprising the first test protein and a first DNA-binding moiety; expressing in the host cell a second fusion protein comprising the second test protein and a gene activating moiety; expressing in the host cell a third fusion protein comprising a third test protein and a second DNA-binding moiety”. The claim is further non-specific to the host cell and the structure of “sequence of a gene for expressing a death agent”, “promoter DNA sequence” and the nature or the nature of molecule that disrupts an interaction between the various fusion protein constructs, DNA-binding moiety and/or gene activating moiety. Further no derivatives of these sequences are either taught or is evident (see claims 12, 13 & 26 for example). 
The claimed invention encompasses a genus of nucleic acids constructs, and in any host cell, not adequately described.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts  determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
8.			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US 2006/022089),  in view of Brent et al. (US 2009/010676). 
	Vidal discloses a method for identifying a molecule that disrupts an interaction
between a first test protein and a second test protein in a host cell (The invention also permits the identification of molecules which dissociate or prevent undesired interactions but which do not dissociate or prevent desired interactions, Para. [0146]; The invention also features a method for determining whether a first test protein is capable of interacting with a second test protein and incapable of interacting with a third test protein, Para. [0025)), the method comprising: expressing in the host cell a first fusion protein comprising the first test protein and a DNA‐binding moiety ((v) a third fusion gene which expresses a third hybrid protein; the third hybrid protein includes the third test protein covalently bonded to a second DNA‐binding‐moiety which is capable of specifically binding to the second DNA‐binding‐protein recognition site and incapable of binding to the first DNA‐binding protein recognition site, Para. [0031]); expressing in the host cell a second fusion protein comprising the second test protein and a gene activating moiety ((a) providing a cell which contains: (i) a first fusion gene which expresses a first hybrid protein; the first hybrid protein includes the first test protein covalently bonded to a gene activating moiety, Paras. [0026]‐[0027}); expressing in the host cell a third  fusion protein comprising the third test protein and a different DNA‐binding moiety ((iii) a second fusion
gene which expresses a second hybrid protein, the second hybrid protein includes the second test protein covalently bonded to a DNA‐binding moiety which is capable of specifically binding to the first DNA‐binding‐protein recognition site and which is incapable of specifically binding to a second DNA binding‐protein recognition site, Para. [0029)); and delivering a molecule from a library to the host cell (Each cell in the collection is exposed to the drug of interest, Para. [0147]); wherein a sequence of a gene for expressing an agent is disposed within the host cell and operably linked a promoter DNA
sequence specific for the DNA binding moiety of the first fusion protein ((iv) a counter selectable reporter gene operably linked to the second DNA‐binding protein recognition site, Para. [0030]); wherein a positive selection reporter is disposed within the host cell and operably linked to a promoter DNA sequence specific for the DNA binding moiety of the third fusion protein ((ii) a reporter gene which is operably linked to a first DNA‐binding‐protein recognition site, Para. [0028]); and wherein, in the absence of the molecule, the interaction between the first test protein and the second test protein causes the gene activating moiety to activate expression, while the interaction between the second test
protein and the third test protein causes the gene activating moiety to activate the expression of the positive selection reporter ((c) detecting growth of the cell and expression of the selectable reporter gene as a measure of the ability of the first test protein to interact with the second test protein, and as a measure of the inability of the first test protein to interact with the third test protein, Para. (0033); colonies which express the reporter gene at an altered tevel (e.g., higher or lower) in the presence of the drug represent cells containing hybrid proteins which are targets of the drug of interest, Para.
[0147)). Vidal fails to explicitly disclose said first reporter gene expresses a death agent, and said interaction of first and second test proteins activates expression of a death agent. Brent teaches using a death agent to identify cells where certain protein‐protein interactions occur (In another aspect, the invention features a method of detecting an interacting protein in a population of proteins, comprising: (a) providing a host cell which contains (i) a reporter gene operably linked to a DNA‐binding‐protein recognition site; and (ii) a fusion gene which expresses a fusion protein, the fusion protein including a test protein covalently bonded to a binding moiety which is capable of specifically binding to the DNA binding‐protein recognition site; (b) introducing into the host cell a second fusion gene which expresses a second fusion protein, the second fusion protein including one of said population of proteins covalently bonded to a gene activating moiety and being conformationally‐constrained; and (c) measuring expression of the reporter gene, Para. [0006]; Accordingly, peptide‐encoding libraries (either  random or designed) can be used in selections or screens which either are or are not transcriptionally based. These libraries (which preferably include at least 100 different peptide‐encoding species and more preferably include 1000, or 100,000 or greater individual species) may be transformed into any useful prokaryotic or eukaryotic host, with yeast representing the preferred host, Para. [0049]; In one particular example, the prey protein includes only an interaction domain; such a domain may be useful as a therapeutic to modulate bait protein activity (i.e., as an antagonist or agonist), Para. [0076]; Reporter genes may encode any protein that provides a phenotypic marker, for example, a protein that is necessary for cell growth or a toxic protein leading to cell death, Para. [0024)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vidal with the teaching of Brent for the purpose of inducing expression of a death agent when protein‐protein interactions are not modulated by library members as a means of excluding those library members that do not modulate those interactions.
9.	US Patent 6673540 is cited as an interesting reference but not used in any art rejection.	
10.	Information Disclosure Statements filed 8/12/20 & 5/13/22 are considered. Signed copies of the same are provided with this Office Action.
11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940